Filed 12/23/13 P. v. Duncan CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----




THE PEOPLE,                                                                                   C073688

                   Plaintiff and Respondent,                                     (Super. Ct. No. 12F03862)

         v.

CHARLES DUNCAN,

                   Defendant and Appellant.




         Appointed counsel for defendant Charles Duncan has asked this court to review
the record to determine whether there exist any arguable issues on appeal. (People v.
Wende (1979) 25 Cal. 3d 436 (Wende).) Finding no arguable error that would result in a
disposition more favorable to defendant, we affirm the judgment.
         We provide the following brief description of the facts and procedural history of
the case. (See People v. Kelly (2006) 40 Cal. 4th 106, 110, 124.)




                                                             1
                                        BACKGROUND

          On April 14, 2012, Andrew Blanc reported his burgundy, 1991 Honda Accord
stolen.
          On May 31, 2012, at around 7:00 p.m., Officer Michael Severi saw defendant
make an unsafe turn while driving a four-door, “reddish maroon Honda.” Officer Severi
checked the license plate on the vehicle and learned the license plate belonged to a
different vehicle. The officer then followed defendant. Defendant pulled into the
driveway of a residence and Officer Severi made contact with him. Officer Severi
checked the vehicle’s identification number and learned the car had been reported stolen.
          Defendant gave Officer Severi a single key, which appeared to be shaved, and the
officer attempted to use the key in the driver’s side front door. Officer Severi noticed
there was damage to the key hole of the ignition but it was not “punched,” as is
frequently seen in a stolen car. The officer then noted that, although the key started the
ignition, he could not use the key to unlock the driver’s side door. Officer Severi asked
defendant about the shaved key. Defendant said he did not think anything of it because
“most Hondas out there have already been stolen.”
          During this encounter, Amber Grace Kenyon (a codefendant at trial) approached
the vehicle from inside the residence. Kenyon told Officer Severi that she bought the car
from Wendell Goodman, a man with whom she used to live, for $200 about six weeks
earlier. Kenyon said she had no paperwork from the sale and had not yet had time to
register the car.
          Defendant and Kenyon were later charged with vehicle theft (Veh. Code, § 10851,
subd. (a)) and receiving a stolen vehicle (Pen. Code, § 496d, subd. (a)). The People
further alleged defendant was twice previously convicted of theft-related offenses (Pen.
Code, § 666.5, subd. (a)) and previously served a term in prison (Pen. Code, § 667.5,
subd. (b)).



                                              2
       A jury trial began on March 5, 2013. At trial, the People produced evidence that
when Mr. Blanc (the vehicle’s owner) had possession of the car, it had a single key that
not only started the engine but also opened the doors. They also produced evidence that
defendant was previously involved in the sale of a stolen car, where the key appeared
shaved similarly to the shaved key defendant was using to drive Mr. Blanc’s stolen car.
       On March 12, 2013, after five hours of deliberations, the jury found defendant
guilty of receiving a stolen vehicle and not guilty of vehicle theft. The trial court
subsequently found true the allegation that defendant previously served a term in prison
and was previously convicted of a theft-related crime. The trial court sentenced
defendant to an aggregate term of five years in county jail: the upper term of four years
plus one year for defendant’s prior conviction. The trial court also ordered defendant to
pay various fines and fees, as well as direct victim restitution totaling $3,750, and
awarded defendant 170 days of custody credit.
       Defendant appeals.

                                        DISCUSSION

       We appointed counsel to represent defendant on appeal. Counsel filed an opening
brief that sets forth the facts of the case and requests this court to review the record and
determine whether there are any arguable issues on appeal. (Wende, supra, 25 Cal. 3d
436.) Defendant was advised by counsel of the right to file a supplemental brief within
30 days of the date of filing of the opening brief. More than 30 days have elapsed, and
we have received no communication from defendant. Having undertaken an examination
of the entire record, we find no arguable error that would result in a disposition more
favorable to defendant.




                                              3
                                   DISPOSITION

     The judgment is affirmed.



                                                 HULL   , J.



We concur:



     NICHOLSON          , Acting P. J.



     HOCH               , J.




                                         4